Citation Nr: 0121037	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-02 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for subcutaneous 
lesions of the neck, including as due to herbicide exposure.  

2.  Entitlement to service connection for seborrheic 
dermatitis of the scalp and chest, including as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 1999 
which denied service connection for subcutaneous lesions of 
the neck (most likely lipomata) and seborrheic dermatitis of 
the scalp and chest, including as due to exposure to 
herbicides in Vietnam.  In May 2001, the RO continued the 
denial of service connection for these particular skin 
conditions; the RO granted service connection for another 
skin condition, chloracne.  The veteran had a Board hearing 
at the RO (i.e., Travel Board hearing) in June 2001.

Service connection for growths under the skin with sores to 
the neck and back, as a result of exposure to herbicides, was 
previously denied by the RO in June 1998, July 1998, 
September 1998, and October 1998.  In May 1999, the veteran 
submitted evidence and specifically requested to reopen his 
claim; the evidence included medical diagnoses of 
subcutaneous lesions of the neck and seborrheic dermatitis.  
The RO considered this as a reopened claim.  The Board 
agrees, noting that the issues are more specific and limited 
than the previously decided issues, and that the additional 
evidence includes a nexus opinion.  Therefore, new and 
material evidence has been submitted to reopen the claim, and 
the issues on appeal will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2000); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

The present Board decision addresses the issue of service 
connection for seborrheic dermatitis of the scalp and chest, 
including as due to herbicide exposure.  The remand at the 
end of the decision addresses the other issue of service 
connection for subcutaneous lesions of the neck, including as 
due to herbicide exposure


FINDING OF FACT

Seborrheic dermatitis of the scalp and chest began years 
after service and was not caused by any incident of service 
including exposure to herbicides in Vietnam.  


CONCLUSION OF LAW

Seborrheic dermatitis of the scalp and chest was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active service from September 1967 to 
September 1970.  He served in Vietnam from May 1968 to May 
1969.  

Service medical records do not show seborrheic dermatitis.  A 
rash all over the body noted in March 1969 was thought to be 
acne, and folliculitis and tinea cruris were noted in June 
1970.

Subsequent to service, a VA Agent Orange examination in 
October 1983 was devoid of any complaints or findings 
pertaining to the skin.  

According to the May 1998 report of a March 1998 dermatology 
evaluation by I. Whitcroft, M.D., the veteran's complaints 
included scaliness and itching on his chest and occasionally 
the upper back.  Skin findings included mild seborrheic 
dermatitis of the scalp and chest.  The veteran was advised 
to use tar shampoos.  

On a VA examination in May 2000, the veteran had excessively 
oily skin surfaces on the scalp, anterior chest, and upper 
back, with several small erythematous papules associated with 
hair follicles in these regions.  The pertinent diagnosis was 
seborrheic keratitis involving the scalp, anterior chest, and 
upper back skin surfaces, as noted by Dr. Whitcroft.  

At his Travel Board hearing in June 2001, the veteran did not 
make any specific contentions concerning the seborrheic 
dermatitis aspect of his skin disorders.  He contended, in 
general, that he was exposed to Agent Orange in Vietnam, and 
that he believes his skin conditions developed as a result of 
that exposure.  

II.  Analysis

As to the issue of service connection for seborrheic 
dermatitis of the scalp and chest, including as due to 
herbicide exposure, the veteran has not identified additional 
relevant evidence that has not already been sought and/or 
associated with the claims file, he has been afforded a 
personal hearing and a VA examination, and he has been 
apprised of the requirements to substantiate his claim.  
Accordingly, the notice and duty to assist provisions of the 
law have been satisfied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); Chase v. West, 13 Vet.App. 413 (2000); 
McCartt v. West, 12 Vet.App. 164 (1999).

With regard to the Agent Orange theory, the veteran's 
seborrheic dermatitis is not among the diseases listed in the 
Agent Orange law and regulations (38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e)) for presumptive service 
connection, and thus such legal authority is of no benefit in 
esablishing service connection.  Since the veteran's 
seborrheic dermatitis is not listed in the Agent Orange law, 
for service connection to be established on the theory that 
Agent Orange nevertheless caused the disorder, there would 
have to be competent evidence of actual Agent Orange exposure 
during service (such exposure is not presumed when a 
condition is not one of those listed in the Agent Orange 
legal authority) plus competent medical evidence linking the 
condition to Agent Orange exposure in service.  Chase, supra; 
McCartt, supra.  Lay assertions as to diagnosis and etiology 
of a medical condition, such as those made by the veteran, 
are not competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The evidence of record does not show seborrheic dermatitis 
until the dermatology evaluation in 1998, many years after 
the veteran's 1967-1970 active duty.  There is no medical 
evidence suggesting that this particular skin condition was 
caused by any incident of service including claimed herbicide 
exposure in Vietnam.  The weight of the credible evidence 
establishes that the condition began years after service and 
was not caused by any incident of service including claimed 
herbicide exposure.  The Board concludes that seborrheic 
dermatitis was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for seborrheic dermatitis, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for seborrheic dermatitis of the scalp and 
chest is denied.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing evidence pertinent to his claim for service 
connection for subcutaneous lesions of the neck. 38 U.S.C.A. 
§ 5103A (West Supp. 2001) (Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000)).  

The veteran contends that he developed subcutaneous lesions 
of the neck while he was in service, as a result of herbicide 
exposure.  Service medical records contain a general notation 
of folliculitis in June 1970; the location was not specified.  
Private treatment records from the Hand County Clinic dated 
in March 1998 note that he complained of a chronic recurring 
condition of swelling in the back hairline and subcutaneous 
lumps around the back of the head.  He had been treated with 
many courses of antibiotics for his skin condition.  He was 
evaluated by I. Whitcroft, M.D., a dermatologist, in March 
1998; that examination revealed a five year history of 
periodically purulent lesion on the side of the neck.  
Although initially thought to be most likely lipomata, a 
biopsy was conducted in April 1998, which resulted in a 
diagnosis of dermal fibrosis.  In May 1998, Dr. Whitcroft 
diagnosed acne keloides nuchae, which he defined as scarring 
secondary to folliculitis.  

In February 1999, a biopsy of a mass from the posterior neck 
conducted at a VA facility resulted in a diagnosis of dense 
keloidal scarring of the dermis and subcutaneous tissue.  On 
the VA examination in May 2000, the veteran reported that he 
had had a subsequent biopsy in June 1999 at a VA facility, 
which had resulted in a diagnosis of scleredema.  The 
assessment on the May 2000 examination included scleredema of 
the posterior neck and inferior occipital areas, with the 
skin lesions developing after discharge.  It was noted that 
the skin condition was associated with poorly controlled 
adult diabetes.  Also noted was a diagnosis of poorly 
controlled diabetes mellitus, type II; the presence of 
diabetes is well-documented elsewhere in the file as well.  

The Board notes that the May 2000 examination diagnosis of 
scleredema was based, in part, on the veteran's report of the 
result of a June 1999 biopsy which was not available to the 
examiner.  Under the circumstances of this case, the actual 
biopsy report should be obtained.  In addition, if necessary 
to reconcile the diagnoses with regard to subcutaneous 
lesions of the neck, another examination should be conducted.  

In November 2000, the veteran filed a claim for service 
connection for diabetes mellitus.  Recently, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes) was added to the list of diseases subject to 
presumptive service connection based on herbicide exposure in 
Vietnam.  66 Fed. Reg. 23166-23169 (May 8, 2001) (to be 
codified at 38 C.F.R. § 3.309(e)).  Although the RO has not 
yet adjudicated this issue, because of the diagnosis of 
scleredema (for the condition described as subcutaneous 
lesions of the neck) and the medical evidence associating 
scleredema with diabetes mellitus, the issue of service 
connection for diabetes is inextricably intertwined with the 
pending appellate issue of service connection for 
subcutaneous lesions of the neck.  Accordingly, the issue of 
service connection for diabetes mellitus should be 
adjudicated by the RO prior to a final determination on the 
pending appellate issue of service connection for 
subcutaneous lesions of the neck.  Harris v. Derwinski, 1 
Vet. App. 180 (1991)

Accordingly, this issue is REMANDED to the RO for the 
following:

1.  The RO should prepare an initial 
decision on the veteran's November 2000 
claim for service connection for diabetes 
mellitus, in light of the recent amendment 
to 38 C.F.R. § 3.309(e), adding Type II 
diabetes mellitus to the list of diseases 
subject to presumptive service connection 
based on herbicide exposure in Vietnam.   

2.  The RO should obtain the records of 
biopsy of a nodule from the veteran's neck 
conducted on or about June 1999 at the 
Minneapolis VA Medical Center, and all 
other records of VA treatment or 
evaluation for subcutaneous lesions of the 
neck.   

3.  Thereafter, if necessary to reconcile 
the diagnoses pertaining to the 
subcutaneous lesions of the neck, the 
veteran should be scheduled for a VA 
dermatology examination to determine the 
nature and etiology of subcutaneous 
lesions of the neck.  The claims folder 
must be available to and reviewed by the 
doctor in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  All indicated tests should 
be completed.  The doctor should provide a 
specific diagnosis for the subcutaneous 
lesions of the neck, and should diagnose 
or rule out scleredema.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the etiology of any current 
subcutaneous lesions of the neck 
(including whether such lesions represent 
scleredema and whether scleredema is due 
to diabetes).  

4.  After the above development has been 
accomplished, the RO should review the 
claim for service connection for 
subcutaneous lesions of the neck, 
including as due to herbicide exposure.  
(If the RO establishes service connection 
for diabetes, it should also adjudicate 
whether secondary service connection under 
38 C.F.R. § 3.310 is warranted for 
subcutaneous lesions of the neck.)  If the 
claim is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 



